First, Sullivan claims that trial counsel was ineffective for
                failing to challenge the admission of his confession to police officers and
                request defense jury instructions, specifically an instruction regarding his
                confession, a mere-presence instruction, and a lesser-included-offense
                instruction for false imprisonment. At an evidentiary hearing on the
                petition, trial counsel testified that he did not challenge the confession
                because Sullivan claimed that no conversation took place. Sullivan
                testified at the hearing and maintained that he said nothing to the police
                when he was arrested. Trial counsel also testified that he chose not to ask
                for a jury instruction regarding mere presence because the defense theory
                was that Sullivan was not present at all, and an instruction on mere
                presence would have been contrary to that defense. Further, trial counsel
                believed that an instruction for false imprisonment was not applicable
                based on the facts adduced at trial. Lastly, trial counsel testified that the
                given jury instruction regarding Sullivan's confession informed the jury
                that it could disregard any portion it did not believe and he believed no
                additional instruction was necessary.
                            The district court found that trial counsel's decision not to file
                a motion to suppress Sullivan's confession did not fall below an objective
                standard of reasonableness as Sullivan testified that a statement never
                occurred. The district court further found that, by failing to offer defense
                jury instructions, trial counsel was not deficient because he believed the
                jury instructions were sufficient and clearly set forth his defense. The
                district court's findings are supported by substantial evidence and are not
                clearly wrong, and Sullivan has not demonstrated that the district court




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                 erred as a matter of law. Therefore, we conclude the district court did not
                 err by denying these claims.'
                             Second, Sullivan contends that trial counsel was ineffective for
                 failing to file a written opposition to the State's motion to admit evidence
                 of prior bad acts. At the evidentiary hearing, trial counsel acknowledged
                 that no written opposition was filed but claimed that the parties
                 stipulated to an oral response. Trial counsel further testified that he
                 argued vigorously against the admission of such evidence at a pretrial
                 hearing and that he raised everything at the hearing that he would have
                 raised in a written response. The district court found that trial counsel
                 was allowed to orally present his opposition and legal position, and it
                 concluded that trial counsel was not deficient and that Sullivan failed to
                 demonstrate how a written opposition would have changed the outcome.
                 The district court's findings are supported by substantial evidence and are
                 not clearly wrong, and Sullivan has not demonstrated that the district
                 court erred as a matter of law. Therefore, we conclude the district court
                 did not err by denying this claim.
                             Third, Sullivan claims that trial counsel was ineffective for
                 failing to raise the issue that Sullivan's due process and equal protection
                 rights were violated when insufficient evidence was presented to the
                 grand jury. The claim raised below, that Sullivan's due process rights


                        "While Sullivan mentioned counsel's failure to file a motion to sever,
                 he failed to present any argument or authority on the issue. Therefore, we
                 decline to address this claim. See Maresca v. State, 103 Nev. 669, 673, 748
P.2d 3, 6 (1987) ("It is appellant's responsibility to present relevant
                 authority and cogent argument; issues not so presented need not be
                 addressed by this court.").



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 were violated because insufficient evidence was presented to the grand
                 jury, was dismissed by the district court as untimely and waived. The
                 ineffective-assistance-of-counsel claim before this court was not a part of
                 Sullivan's petition for post-conviction relief or the supplements to his
                 petition and was not addressed in the district court's order. Therefore, we
                 need not consider this claim.   See Davis v. State, 107 Nev. 600, 606, 817
P.2d 1169, 1173 (1991), overruled on other grounds by Means, 120 Nev. at
                 1012-13, 103 P.3d at 33.
                             Fourth, Sullivan contends that trial counsel was ineffective
                 based on a conflict of interest counsel had with a witness at trial. The
                 district court found that Sullivan knowingly and voluntarily waived the
                 conflict and that the witness was canvassed outside the presence of the
                 jury to establish that his testimony would not be improperly influenced.
                 The district court further found that Sullivan failed to establish any
                 prejudice and denied the claim. The district court's findings are supported
                 by substantial evidence and are not clearly wrong, and Sullivan has not
                 demonstrated that the district court erred as a matter of law. To the
                 extent that Sullivan argues that counsel was ineffective for not raising the
                 conflict prior to trial, thereby forcing Sullivan to waive the conflict mid-
                 trial, this issue was not presented in his petition or supplements and was
                 not addressed in the district court's order. Therefore, we need not
                 consider this claim. See id.
                             Fifth, Sullivan claims that trial counsel was ineffective for
                 failing to challenge the sufficiency of the evidence presented at trial and
                 file a motion to set aside the jury verdict based on insufficient evidence.
                 The district court considered the claim raised below, that Sullivan's
                 conviction violated his constitutional rights because there was insufficient

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                      evidence of his guilt, and found that the claim was barred by the doctrine
                      of the law of the case as the issue of insufficient evidence was raised on
                      direct appeal and rejected. The ineffective-assistance-of-counsel claim
                      before this court was not a part of Sullivan's petition for post-conviction
                      relief or the supplements to his petition and was not addressed in the
                      district court's order. Therefore, we need not consider this claim. See id.
                                  Sullivan next argues that he is entitled to post-conviction
                      relief due to the cumulative errors of trial counsel. Where, as here,
                      appellant fails to demonstrate any error of counsel, there can be no error
                      to cumulate We therefore conclude that the district court did not err in
                      denying this claim.
                                  Having considered Sullivan's claims and concluded that no
                      relief is warranted, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                          J.
                                                Parraguirre


                                                   J.                                        J.



                      cc:   Hon. Stefany, Miley, District Judge
                            Bush & Levy, LLC
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              5
(0) I947A    4et(i>